Name: COMMISSION REGULATION (EC) No 706/96 of 18 April 1996 amending Regulation (EC) No 1813/95 relating to a standing invitation to tender to determine levies and/or refunds on exports of white sugar
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  beverages and sugar
 Date Published: nan

 19 . 4 . 96 EN Official Journal of the European Communities No L 98/ 11 COMMISSION REGULATION (EC) No 706/96 of 18 April 1996 amending Regulation (EC) No 1813/95 relating to a standing invitation to tender to determine levies and/or refunds on exports of white sugar HAS ADOPTED THIS REGULATION: Article 1 The following indent is hereby added to Article 4 (3) of Regulation (EC) No 1813/95 : '  Wednesday 8 May 1996 shall end on Tuesday 7 May 1996 at 10.30 a.m .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1101 /95 (2), and in particular Articles 13 (2), 17 (5) and (15) and 20 (3) thereof, Whereas Commission Regulation (EC) No 1813/95 (3), as amended by Regulation (EC) No 541 /96 (4), provides that partial invitations to tender for the export of white sugar are to be held every week; whereas, for administrative reasons, the timing of certain of those invitations to tender should be adjusted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 April 1996 . For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 177, 1 . 7. 1981 , p. 4. (2 OJ No L 110 , 17. 5 . 1995, p. 1 . 3 OJ No L 175, 27. 7. 1995, p. 12. &lt; OJ No L 79, 29 . 3 . 1996, p. 11 .